



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sebben, 2015 ONCA 270

DATE:  20150421

DOCKET: C59397

Strathy C.J.O., Doherty and Gillese JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jeffrey Sebben

Appellant

David E. Harris, for the appellant

Kevin Wilson, for the respondent

Heard:  April 13, 2015

On appeal from convictions entered by Justice Gregory P.
    Rodgers of the Ontario Court of Justice on July 24, 2014.

Doherty J.A.:

[1]

The appellant was convicted of possession of marihuana and possession of
    marihuana for the purpose of trafficking.  He appeals his convictions only.

[2]

An off duty police officer saw the appellant driving his vehicle in an
    erratic manner.  A different officer stopped the appellant and administered a
    roadside breath test.  The appellant registered a pass.  In the course of
    checking the appellant on CPIC and related data bases, the police officer
    received information about a possible connection the appellant had to drugs. 
    The officer decided to ask the appellant if he would consent to a search of his
    vehicle.  The officer readily acknowledged that he did not have reasonable
    grounds to conduct a search.

[3]

The officer left his vehicle and returned to the appellants vehicle
    where the appellant was seated in the drivers seat.  In the course of a very
    brief discussion that ensued, the appellant produced a bag of marihuana.  The
    officer arrested him for possession of that marihuana and proceeded to conduct
    a search of the vehicle as an incident of that arrest.  He found more
    marihuana.

[4]

At trial, the appellant argued that he was arbitrarily detained, denied
    his right to counsel when he was asked to consent to a search, and subjected to
    an unreasonable search that led to both the production of the bag of marihuana
    and the subsequent discovery of more marihuana in the vehicle.

[5]

The trial judge found that although the appellant was detained at the
    roadside, both before and after the roadside test was administered, he was not
    arbitrarily detained at either time.  The trial judge found that there was no
    violation of s. 8.  He did find a s. 10(b) violation in that the appellant was
    not advised of his right to counsel when his detention continued after the
    roadside test had been administered.  The trial judge further held that the
    evidence should not be excluded under s. 24(2) of the
Charter
.

[6]

On appeal, the appellant accepts the trial judges finding on the s. 9
    issue.  He submits, however, that there was a violation of s. 8 as well as a
    violation of s. 10(b).  Counsel submits that the two violations, considered in
    combination, merit the exclusion of the evidence under s. 24(2).

[7]

The appeal turns on whether the appellants rights under s. 8 were
    violated.  Counsel submits that when the police officer asked the appellant to
    consent to a search that request marked the start of a search and anything
    produced by the appellant subsequent to that request constitutes a seizure by
    the police for the purposes of s. 8 of the
Charter
.  On this approach,
    the officers request for permission to search the appellant, followed
    immediately by the production of the marihuana by the appellant and the
    subsequent search of the vehicle, constituted a single, ongoing, warrantless
    and non-consensual search.  Counsel referred to various authorities that have
    held that questioning of a detained person can be regarded as the initiation of
    or part of a search for the purposes of s. 8:  e.g.
R. v. Mellenthin
,
    [1992] 3 S.C.R. 615.

[8]

The trial judge concluded that the officers request to search the
    appellant was not a search.  On the trial judges findings, the appellant chose
    to voluntarily turn over the marihuana in the bag to the police officer in the
    hope of curtailing a more thorough search of the vehicle which would, as it
    eventually did, reveal the other drugs.

[9]

The facts are important.  The trial judge accepted the police officers
    version of the relevant events.  He testified:

I basically just spoke to Mr. Sebben and asked if he would
    consent to me searching his vehicle, and Mr. Sebben replied quickly that he
    didnt think he needed to.  He began to roll his rear window down and he said
    all he had were  hes  he said you can look in the back if you want cause
    all I had were tools and Christmas presents.  And I then indicated to Mr.
    Sebben that a  a consent search wouldnt be for Christmas presents and such it
    would be for things like drugs or marihuana.  And immediately, as soon as I
    said the word marihuana, he reached the centre console area and  and indicated
    he had marihuana and showed me a bag of  like  a clear Ziploc bag of what
    appeared to be marihuana and turned it over to me.

[10]

In
    cross-examination, the officer was specifically asked whether he understood the
    appellant to have consented to a search.  The officer replied:

He didnt  I wouldnt say he consented to the search.  I would
    say prior to even getting to the stage of the form when I  when I was able to
    explain what the consent search would have been for, he immediately said, I
    have marihuana and produced the bag.

[11]

It
    is clear from the officers evidence that he did not act upon the belief that
    the appellant had consented to any search.  To the contrary, the officer did
    not accept the appellants invitation to look into the back seat of the vehicle,
    but instead made it clear to the appellant the nature of the proposed search
    (i.e. for drugs).  The officer explained that before conducting any consent
    search, he would have gone into the details necessary to obtain a valid consent
    and reviewed the standard police consent form with the appellant.  The officer
    did not get an opportunity to go into those details because the appellant short-circuited
    the consent process by producing the bag of marihuana.

[12]

Not
    every request by an officer that a person consent to a search is automatically
    a search.  Sometimes questions, including a request to conduct a consent
    search, will be part of a subsequent search.  In other fact situations, the
    questions will not form any part of a search.  A fact-specific inquiry is
    necessary:
R. v. Harris
, [2007] O.J. No. 3185 (C.A.) at para.
34;
R. v. Grant
(2006), 209 C.C.C. (3d) 250 (Ont. C.A.) at
    paras.
34-36, affd, but not on this point, [2009] 2 S.C.R. 353.

[13]

Any
    request by a police officer that a detained person consent to a search must be
    closely scrutinized.  The power imbalance in that situation is obvious.  That
    does not, however, mean that any request to search should be deemed to be the
    commencement of a search.  That approach ignores the fact-sensitive nature of
    the inquiry.

[14]

In
    this case, there was no evidence that:

·

the appellant felt compelled to cooperate with the police
    officer;

·

the appellant believed that a search of his vehicle was
    inevitable regardless of whether he consented;

·

the appellant was subject to any demand or direction by the
    police officer;

·

the police officer said anything to the appellant that invited or
    induced the appellant to produce the narcotics; and

·

the officer intended to search of the vehicle regardless of
    whether the appellant consented.

[15]

On
    the facts as found by the trial judge, the police officer had commenced the
    process by which he hoped to obtain the appellants informed consent to a
    search of the vehicle.  Before he could complete that process, the appellant
    voluntarily and unilaterally produced a bag of marihuana in the hope of
    avoiding more serious problems.  The appellants production of the marihuana
    effectively ended the officers need to make any further inquiries requesting
    the appellants consent to a search.  The officer was entitled to search the
    vehicle as an incident of the appellants arrest for possession of the bag of
    marihuana.  On the officers evidence, there was no search, but rather a
    production of the marihuana in the bag by the appellant followed by a search incident
    to an arrest.

[16]

The
    appellant does not suggest that if we agree with the trial judge on the s. 8
    issue, we should reconsider the decision on the admissibility of the evidence
    based on the s. 10(b) breach.  There is no reason to interfere with the trial
    judges s. 24(2) analysis.

Disposition

[17]

I
    would dismiss the appeal.

RELEASED:  G.R.S.  APR 21 2015

Doherty J.A.

I agree G.R. Strathy
    C.J.O.

I agree E.E. Gillese
    J.A.


